Citation Nr: 1108979	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  00-18 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for memory loss, including due to undiagnosed illness.  

2.  Entitlement to service connection for a sinus disorder with headaches, including due to undiagnosed illness. 

3.  Entitlement to service connection for fatigue, including due to undiagnosed illness.  

4.  Entitlement to service connection for blurred vision with a history of cataracts, including due to undiagnosed illness.  

5.  Entitlement to service connection for bowel problems, including due to undiagnosed illness.  

6.  Entitlement to service connection for kidney problems, including due to undiagnosed illness.  

7.  Entitlement to service connection for muscle aches of the upper body, including due to undiagnosed illness.  

8.  Entitlement to service connection for a bilateral ankle disorder described as muscle aches, including due to undiagnosed illness.  

9.  Entitlement to service connection for a bilateral hip disorder, including due to undiagnosed illness.

10.  Entitlement to service connection for sleep apnea, including due to undiagnosed illness.

11.  Entitlement to service connection for a bilateral knee disorder described as muscle aches, including due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from August 1987 to August 1990 and from November 1990 to June 1991, including a tour in the Southwest Asia Theater of Operations from January to May 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia. 

This appeal has been before the Board on several prior occasions.  In February 2001 the Board remanded several claims - including for service connection for a sinus disorder with headaches.  The Board directed the Veteran be provided required notice under the Veterans Claims Assistance Act of 2000 (VCAA) and the scheduling of a hearing at the RO before the Board.  The RO responded by issuing him an appropriate VCAA notice letter in March 2003, but failed to schedule the requested Travel Board hearing.  So the Board remanded the case again in December 2004 to schedule a Travel Board hearing, with additional requested development that included obtaining outstanding VA treatment records, Social Security Administration (SSA) records, and providing the Veteran appropriate VA compensation examinations concerning his claims.  That requested development was accomplished, including him having a hearing before the undersigned Veterans Law Judge of the Board in August 2009.  

In a May 2010 decision, the Board adjudicated five claims - those for service connection for right carpal tunnel syndrome and a left arm condition, including due to undiagnosed illness, as well as for increased ratings for a low back disability and skin disorder involving seborrheic dermatitis with 
post-inflammatory pigmentary alteration.  So those claims are no longer at issue, already having been decided.


The Board also granted service connection for left ear tinnitus and right ear hearing loss.  The RO effectuated that decision by assigning a 10 percent rating for the tinnitus - which is the highest possible rating for this condition (see 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010), and Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006)) and a 0 percent (i.e., noncompensable) rating for the hearing loss, both retroactively effective from April 15, 2008.  Since the Veteran did not appeal either the assigned rating or effective date for either award, these claims also are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).

The Board additionally determined in that May 2010 decision that new and material evidence had been submitted to reopen claims for service connection for memory loss, fatigue, blurred vision with a history of cataracts, bowel problems, muscle aches of the upper body, muscles aches of the ankles, discomfort of the hips, and kidney problems, including due to undiagnosed illnesses.  However, rather than immediately adjudicating these claims on their underlying merits, the Board remanded them to the RO, via the Appeals Management Center (AMC), because the RO/AMC had not had an opportunity to adjudicate them on their underlying merits and the Veteran had not waived this right.  See Bernard v. Brown, 4 Vet. App. 384, 386 (1993) (before the Board may address a question that has not been decided by the RO, as the Agency of Original Jurisdiction (AOJ), the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing and, if not, whether he resultantly would be prejudiced).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim).


Unfortunately, there has not been substantial compliance with these prior remand directives.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  Consequently, the claims for service connection for fatigue, blurred vision with a history of cataracts, bowel problems, kidney problems, muscle aches of the upper body, a bilateral ankle disorder described as muscle aches, a bilateral hip disorder, sleep apnea, a bilateral knee disorder described as muscle aches, all to include as due to undiagnosed illnesses, are again being remanded to the RO via the AMC in Washington, DC.  However, the Board is not additionally remanding the claim for service connection for memory loss because the Veteran has withdrawn this other claim from his appeal.  38 C.F.R. § 20.204 (2010).

And, lastly, in the May 2010 decision the Board remanded the claim for service connection for a sinus disorder with headaches, including due to an undiagnosed illness, for additional medical development.  However, this claim also must be again remanded to the RO via the AMC since this requested development also was not accomplished.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's representative submitted an Informal Hearing Presentation in January 2010 indicating the Veteran is withdrawing his claim for service connection for memory loss, including as due to an undiagnosed illness.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's appeal for service connection for memory loss, including due to undiagnosed illness.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Service Connection for Memory Loss, Including Due to Undiagnosed Illness

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  In this particular case, the Veteran, through his authorized representative, submitted an Informal Hearing Presentation in January 2010 indicating he is withdrawing his appeal concerning his claim for service connection for memory loss, including as due to an undiagnosed illness.  Hence, there remain no allegations of errors of fact or law for appellate consideration involving this claim.  Accordingly, since the Board does not have jurisdiction to review this issue on appeal, this claim is dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for memory loss, including as due to an undiagnosed illness, is dismissed.


REMAND

As already noted in the INTRODUCTION, the Board reopened the claims for service connection for fatigue, blurred vision with a history of cataracts, bowel problems, kidney problems, muscle aches of the upper body, a bilateral ankle disorder described as muscle aches, a bilateral hip disorder, sleep apnea, a bilateral knee disorder described as muscle aches, all to include as due to undiagnosed illnesses, after finding that new and material evidence had been submitted since a prior, final and binding, January 2003 RO decision.  38 C.F.R. § 3.156.

The Board then proceeded to remand these claims so the RO/AMC could adjudicate these reopened claims on their underlying merits, i.e., on a de novo basis.  Unfortunately, though, there was not compliance with this remand directive, in turn requiring another remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (indicating there need only be "substantial", not "exact", compliance).

In a November 2010 supplemental statement of the case (SSOC), rather than complying with the Board's remand directives, the AMC determined that the newly submitted evidence submitted since the January 2003 final and binding RO decision was not material to any of these claims.  Therefore, the AMC declined to reopen these claims even though the Board already had done so in its May 2010 decision.  This failure to comply with the Board's prior remand directives requires that the case be remanded again so the RO/AMC can adjudicate these claims on their underlying merits as previously requested by the Board.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that failure to comply with remand directives is error as a matter of law).

In addition to correcting this procedural defect, the Board finds that the Veteran should be afforded additional VA examinations concerning several of his claims.  Pursuant to the May 2010 remand, he was afforded a comprehensive VA examination in June 2010; however, that examination does not fully comply with the Board's remand directives.  See Id. 

With respect to his claim for service connection for a sinus disorder with headaches, the Board initially remanded the case in December 2004 to obtain a medical opinion to determine whether his sinus problems with headaches are related to his service.  A VA examination in February 2007 resulted in a diagnosis of vasomotor or nonallergic rhinitis, thereby establishing the element of a current disability.  That examination, however, was inadequate and did not comply with the December 2004 remand directives because the examiner did not offer an opinion as to the likelihood that this condition was incurred in service.  Apparently the examiner was unable to offer the requested opinion because claims file was not provided for him to review.  In May 2010, the Board therefore requested that the Veteran be afforded another VA examination with the sole purpose of obtaining an opinion, based on a review of the claims file, as to the likelihood that his sinus disorder with headaches is related to service. 

That VA examination was conducted in June 2010.  But after reviewing the claims file and examining the Veteran, the examiner determined that the Veteran's sinus disorder and headaches is not related to service because his "allergic rhinitis/sinusitis which is self-limiting and upon treatment is resolved."  The examiner then noted that "he is currently taking loratadine sporadically for seasonal allergies."  So, in essence, it appears the examiner avoided answering the question of whether the Veteran's sinus disorder with headaches is related to service because there was no current disability at the time of the examination.  

The problem with this opinion is that the Veteran clearly had a sinus disorder with headaches at the time he filed this claim and during the pendency of his appeal, as reflected in the February 2007 VA examination report and other evidence of record.  The fact that his sinus condition was either inactive or had resolved at the time of the June 2010 VA examination does not necessarily mean that he does not have a current disability for which service connection may be granted.  In McCain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability is satisfied when the claimant has the disability at the time the VA claim is filed or during the pendency of the claim, even if it later resolves prior to VA's adjudication of the claim.  Therefore, the examiner's failure to provide an opinion concerning the likelihood that the Veteran's sinus disorder with headaches is related to his service simply because this condition was inactive at the time he examined the Veteran requires that the Board remand this claim to obtain another opinion.  See Stegall, 11 Vet. App. at 270.


This is also the case with respect to his claims for service connection for obstructive sleep apnea, a bilateral knee disability, and a bilateral ankle disability.  The Board's May 2010 decision notes that a sleep study performed in May 2007 confirmed a diagnosis of obstructive sleep apnea, that the record contains a recent diagnosis of patellofemoral syndrome of the knees, and that a recent VA examination found evidence of degenerative joint disease of both ankles.  The Board therefore remanded the case so that a VA examiner could determine the likelihood that these disabilities are related to the Veteran's military service.  The VA examiner in June 2010, however, determined that the Veteran does not suffer from any of these claimed disabilities and therefore determined that there could be no nexus to service.   Thus, the Board finds that additional medical opinions are needed to determine whether the Veteran's obstructive sleep apnea, bilateral knee disability, and bilateral ankle disability - diagnosed at various times during the pendency of this appeal - are related to service.  See Id. 

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for another VA examination to determine the etiology of his sinus disorder with headaches - variously diagnosed as sinusitis and rhinitis.  To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the designated examiner for a review of the pertinent medical and other history.

Following a review of the Veteran's claims file, completion of the physical examination, and receipt of all diagnostic or other test results, the examiner should render an opinion as to whether it is at least as likely as not (meaning 50 percent or greater probability) that any current sinus disorder with headaches is related to the Veteran's military service.  

If is determined that the Veteran's sinus disorder with headaches is inactive or has resolved since his claim was filed, please provide an opinion as to whether it is at least as likely as not that his previously diagnosed sinus disorder with headaches was related to service.  

The examiner is advised to consider the service treatment records, including a consultation in January 1990 for two episodes of hemoptysis suspected as part of viral bronchitis, as well as the fact that his demobilization examination in May 1991 included his report of hazardous smoke exposure for a period of two and half months.  The examiner must discuss the rationale for all opinions and conclusions expressed, whether favorable or unfavorable.

2.  Schedule the Veteran for a VA examination to determine the etiology of his obstructive sleep apnea.  To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the designated examiner for a review of the pertinent medical and other history.

Following a review of the Veteran's claims file, completion of the physical examination, and receipt of all diagnostic or other test results deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not (meaning 50 percent or greater probability) that his sleep apnea is related to his military service.  

If is determined that his obstructive sleep apnea, identified in a sleep study in May 2007, has resolved, please provide an opinion as to whether it is at least as likely as not that this previously diagnosed disorder was related to service.  

The examiner is advised to consider the Veteran's statements of excessive snoring in service and the fact that he reported a history of difficulty sleeping during his redeployment examination in May 1991.  The examiner must discuss the rationale for all opinions and conclusions expressed, whether favorable or unfavorable.

3.  Schedule the Veteran for a VA examination to determine whether he has a bilateral knee disability as a result of service.  To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the designated examiner for a review of the pertinent medical and other history.

Following a review of the Veteran's claims file, completion of the physical examination, and receipt of all diagnostic or other test results, the examiner should render an opinion as to whether it is at least as likely as not (meaning 50 percent or greater probability) that any current knee disability is related to his military service.  

If is determined that the Veteran had a bilateral knee disability at the time he filed his claim which has since resolved, please provide an opinion as to whether it is at least as likely as not that this prior disability was related to service.  

The examiner is advised to consider the service treatment records, including the May 1990 report which notes complaints of pain in one of his knees, the fact that he injured his low back in service, and his numerous parachute jumps while on active duty.  The examiner must discuss the rationale for all opinions and conclusions expressed, whether favorable or unfavorable.

4.  Schedule the Veteran for a VA examination to determine whether he has a bilateral ankle disability as a result of service.  To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the designated examiner for a review of the pertinent medical and other history.

Following a review of the Veteran's claims file, completion of the physical examination, and receipt of all diagnostic or other test results, the examiner should render an opinion as to whether it is at least as likely as not (meaning 50 percent or greater probability) that any current ankle disability is related to his military service.  

If it is determined that the Veteran had a bilateral ankle disability at the time he filed his claim which has resolved, please provide an opinion as to whether it is at least as likely as not that this prior ankle disability was related to service.  

The examiner is advised to consider the service treatment records, including the May 1990 report which shows treatment for a sprained left ankle, the fact that he injured his low back in service, and his numerous parachute jumps while on active duty.  The examiner must discuss the rationale for all opinions and conclusions expressed, whether favorable or unfavorable.

5.  Then readjudicate the claims in light of the additional evidence.  In readjudicating the claims for service connection for fatigue, blurred vision with history of cataracts, bowel problems, kidney problems, muscles aches of the upper body, muscle aches of the ankles, a bilateral hip disability, to include as being due to an undiagnosed illness, please adjudicate each claim on its underlying merits (i.e., on a de novo basis), since the Board already has reopened these claims on the basis of new and material evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


